Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the jagged edges (7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
The specification recites “the primary opening 5” and “annular releasing member (release collar) 5”; however, both statements cannot be correct.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 32 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "the surface"; claim 32 recites the limitation “said flanged end”; and claim 43 recites the limitation “said locking”.  There is insufficient antecedent basis for these limitations in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 9, 17, 20, 25-29, 32, 34 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0169039, Crompton et al.
In regards to claim 1, in Figures 1-11 and paragraphs detailing said figures, Crompton et al disclose a plumbing fitting, comprising: a housing (12) having at least one receiving member, said at least one receiving member defining a cylindrical bore for receiving a piping member therein; at least one annular seal (14, 16) fittingly inserted in said receiving member, said at least one annular seal being dimensioned to sealingly engage with said piping member; an annular locking member (18) comprising an annular base and teeth extending inwardly for locking said piping member within said receiving member, said annular base being inserted within said receiving member, said 
In regards to claim 2, in Figures 1-11 and paragraphs detailing said figures, Crompton et al disclose a plumbing fitting, comprising: a housing having at least one receiving member, said at least one receiving member defining a cylindrical bore for receiving a piping member therein; at least one annular seal fittingly inserted in an annular groove formed in said receiving member, said at least one annular seal dimensioned to sealingly engage with said piping member; an annular locking member comprising an annular base and teeth extending inwardly for locking said piping member within said receiving member, said annular base being dimensioned for contacting a receiving element inserted in said receiving member, said annular locking member dimensioned for receiving said piping member therethrough; and an annular releasing member inserted within said receiving element and said receiving member and comprising a beveled portion, said annular releasing member being dimensioned to receive said piping member therethrough, and said annular releasing member being movable within said receiving element between a locking position for locking said pipe 
In regards to claim 4, in Figures 1-11 and paragraphs detailing said figures, Crompton et al disclose said receiving element maintains said annular locking member and said at least one annular seal inside said receiving member.
In regards to claim 6, in Figures 1-11 and paragraphs detailing said figures, Crompton et al disclose said receiving element is snap fitted into said receiving member.
In regards to claim 9, in Figures 1-11 and paragraphs detailing said figures, Crompton et al disclose a plumbing fitting, comprising: a housing having at least one receiving member, said at least one receiving member defining a cylindrical bore for receiving a piping member therein; at least one annular seal fittingly inserted in an annular groove formed in said receiving member, said at least one annular seal dimensioned to sealingly engage with said piping member; an annular locking member comprising an annular base and teeth extending inwardly for locking said piping member within said receiving member, said annular base being inserted within a first chamber formed in said receiving member, said annular locking member dimensioned for receiving said piping member therethrough; and an annular releasing member inserted within said receiving member and comprising a beveled portion, said annular releasing member being dimensioned to receive said piping member therethrough, and said annular releasing member being movable within said receiving member between a 
In regards to claim 17, in Figures 1-11 and paragraphs detailing said figures, Crompton et al disclose said plumbing fitting comprises two annular seals.
In regards to claim 20, in Figures 1-11 and paragraphs detailing said figures, Crompton et al disclose said teeth are dimensioned for preventing rotational movement and longitudinal movement of said piping member within said receiving member.
In regards to claim 25, in Figures 1-11 and paragraphs detailing said figures, Crompton et al disclose said teeth comprise jagged edges.
In regards to claim 26, in Figures 1-11 and paragraphs detailing said figures, Crompton et al disclose said beveled portion rests in a second chamber formed in said receiving member.
In regards to claim 27, in Figures 1-11 and paragraphs detailing said figures, Crompton et al disclose a ledge projecting from said second chamber forms said shoulder against which said beveled portion abuts.
In regards to claim 28, in Figures 1-11 and paragraphs detailing said figures, Crompton et al disclose when said annular releasing member is in said releasing position, said beveled portion presses against said teeth which are displaced towards the surface of said receiving member thereby releasing said teeth from said piping element.

In regards to claim 32, in Figures 1-11 and paragraphs detailing said figures, Crompton et al disclose pressing of said flanged end (indirectly) presses said beveled portion against said teeth thereby releasing said teeth from said piping member.
In regards to claim 34, in Figures 1-11 and paragraphs detailing said figures, Crompton et al disclose said annular releasing member is actuatable in the absence of a tool.
In regards to claim 38, in Figures 1-11 and paragraphs detailing said figures, Crompton et al disclose said plumbing fitting is an end cap, a coupling fitting, a Y fitting, a T fitting, a TY fitting, an 45 elbow fitting or a 90 elbow fitting.

Claim(s) 1, 2, 4, 9, 20, 21, 22, 25-28, 32, 34 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0161038, Crompton et al.
In regards to claim 1, in Figures 1-5 and paragraphs detailing said figures, Crompton et al disclose a plumbing fitting, comprising: a housing (12) having at least one receiving member, said at least one receiving member defining a cylindrical bore for receiving a piping member therein; at least one annular seal (14) fittingly inserted in said receiving member, said at least one annular seal being dimensioned to sealingly engage with said piping member; an annular locking member (18) comprising an annular base and teeth extending inwardly for locking said piping member within said receiving member, said annular base being inserted within said receiving member, said 
In regards to claim 2, in Figures 1-5 and paragraphs detailing said figures, Crompton et al disclose a plumbing fitting, comprising: a housing having at least one receiving member, said at least one receiving member defining a cylindrical bore for receiving a piping member therein; at least one annular seal fittingly inserted in an annular groove formed in said receiving member, said at least one annular seal dimensioned to sealingly engage with said piping member; an annular locking member comprising an annular base and teeth extending inwardly for locking said piping member within said receiving member, said annular base being dimensioned for contacting a receiving element inserted in said receiving member, said annular locking member dimensioned for receiving said piping member therethrough; and an annular releasing member inserted within said receiving element and said receiving member and comprising a beveled portion, said annular releasing member being dimensioned to receive said piping member therethrough, and said annular releasing member being movable within said receiving element between a locking position for locking said pipe 
In regards to claim 4, in Figures 1-5 and paragraphs detailing said figures, Crompton et al disclose said receiving element maintains said annular locking member and said at least one annular seal inside said receiving member.
In regards to claim 9, in Figures 1-5 and paragraphs detailing said figures, Crompton et al disclose a plumbing fitting, comprising: a housing having at least one receiving member, said at least one receiving member defining a cylindrical bore for receiving a piping member therein; at least one annular seal fittingly inserted in an annular groove formed in said receiving member, said at least one annular seal dimensioned to sealingly engage with said piping member; an annular locking member comprising an annular base and teeth extending inwardly for locking said piping member within said receiving member, said annular base being inserted within a first chamber formed in said receiving member, said annular locking member dimensioned for receiving said piping member therethrough; and an annular releasing member inserted within said receiving member and comprising a beveled portion, said annular releasing member being dimensioned to receive said piping member therethrough, and said annular releasing member being movable within said receiving member between a locking position whereat said beveled portion abuts against a shoulder formed in an inner surface of said receiving member, and a releasing position whereat said beveled portion presses against said teeth for releasing said piping member.

In regards to claim 21, in Figures 1-5 and paragraphs detailing said figures, Crompton et al disclose said annular base of said annular locking member comprises at least one locking tab (44) extending outwardly therefrom for reducing rotational and longitudinal movement of said annular locking member within said receiving member, said at least one locking tab is inserted in a locking groove formed in said receiving member.
In regards to claim 22, in Figures 1-5 and paragraphs detailing said figures, Crompton et al disclose said annular base of said annular locking member comprises two locking tabs inserted in two locking grooves formed in said at receiving member.
In regards to claim 25, in Figures 1-5 and paragraphs detailing said figures, Crompton et al disclose said teeth comprise jagged edges.
In regards to claim 26, in Figures 1-5 and paragraphs detailing said figures, Crompton et al disclose said beveled portion rests in a second chamber formed in said receiving member.
In regards to claim 27, in Figures 1-5 and paragraphs detailing said figures, Crompton et al disclose a ledge projecting from said second chamber forms said shoulder against which said beveled portion abuts.
In regards to claim 28, in Figures 1-5 and paragraphs detailing said figures, Crompton et al disclose when said annular releasing member is in said releasing position, said beveled portion presses against said teeth which are displaced towards 
In regards to claim 32, in Figures 1-5 and paragraphs detailing said figures, Crompton et al disclose pressing of said flanged end (indirectly) presses said beveled portion against said teeth thereby releasing said teeth from said piping member.
In regards to claim 34, in Figures 1-5 and paragraphs detailing said figures, Crompton et al disclose said annular releasing member is actuatable in the absence of a tool.
In regards to claim 38, in Figures 1-5 and paragraphs detailing said figures, Crompton et al disclose said plumbing fitting is an end cap, a coupling fitting, a Y fitting, a T fitting, a TY fitting, an 45 elbow fitting or a 90 elbow fitting.

Claim(s) 1, 2, 4, 6, 8, 9, 17, 20, 25-29, 32, 34, 38 and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0345683, Crompton et al.
In regards to claim 1, in Figures 14-26 and paragraphs detailing said figures, Crompton et al disclose a plumbing fitting, comprising: a housing (152, 193) having at least one receiving member, said at least one receiving member defining a cylindrical bore for receiving a piping member therein; at least one annular seal (162) fittingly inserted in said receiving member, said at least one annular seal being dimensioned to sealingly engage with said piping member; an annular locking member (163) comprising an annular base and teeth extending inwardly for locking said piping member within said receiving member, said annular base being inserted within said receiving member, said annular locking member dimensioned for receiving said piping member therethrough; 
In regards to claim 2, in Figures 14-26 and paragraphs detailing said figures, Crompton et al disclose a plumbing fitting, comprising: a housing having at least one receiving member, said at least one receiving member defining a cylindrical bore for receiving a piping member therein; at least one annular seal fittingly inserted in an annular groove formed in said receiving member, said at least one annular seal dimensioned to sealingly engage with said piping member; an annular locking member comprising an annular base and teeth extending inwardly for locking said piping member within said receiving member, said annular base being dimensioned for contacting a receiving element inserted in said receiving member, said annular locking member dimensioned for receiving said piping member therethrough; and an annular releasing member inserted within said receiving element and said receiving member and comprising a beveled portion, said annular releasing member being dimensioned to receive said piping member therethrough, and said annular releasing member being movable within said receiving element between a locking position for locking said pipe into said receiving member whereat said beveled portion abuts against a shoulder 
In regards to claim 4, in Figures 14-26 and paragraphs detailing said figures, Crompton et al disclose said receiving element maintains said annular locking member and said at least one annular seal inside said receiving member.
In regards to claim 6, in Figures 14-26 and paragraphs detailing said figures, Crompton et al disclose said receiving element is snap fitted into said receiving member.
In regards to claim 8, in Figures 14-26 and paragraphs detailing said figures, Crompton et al disclose a spacer (160) disposed between said annular locking member and said annular seal, said spacer being urging the teeth of the locking member inwardly.
In regards to claim 9, in Figures 14-26 and paragraphs detailing said figures, Crompton et al disclose a plumbing fitting, comprising: a housing having at least one receiving member, said at least one receiving member defining a cylindrical bore for receiving a piping member therein; at least one annular seal fittingly inserted in an annular groove formed in said receiving member, said at least one annular seal dimensioned to sealingly engage with said piping member; an annular locking member comprising an annular base and teeth extending inwardly for locking said piping member within said receiving member, said annular base being inserted within a first chamber formed in said receiving member, said annular locking member dimensioned for receiving said piping member therethrough; and an annular releasing member 
In regards to claim 17, in Figures 14-26 and paragraphs detailing said figures, Crompton et al disclose said plumbing fitting comprises two annular seals.
In regards to claim 20, in Figures 14-26 and paragraphs detailing said figures, Crompton et al disclose said teeth are dimensioned for preventing rotational movement and longitudinal movement of said piping member within said receiving member.
In regards to claim 25, in Figures 14-26 and paragraphs detailing said figures, Crompton et al disclose said teeth comprise jagged edges.
In regards to claim 26, in Figures 14-26 and paragraphs detailing said figures, Crompton et al disclose said beveled portion rests in a second chamber formed in said receiving member.
In regards to claim 27, in Figures 14-26 and paragraphs detailing said figures, Crompton et al disclose a ledge projecting from said second chamber forms said shoulder against which said beveled portion abuts.
In regards to claim 28, in Figures 14-26 and paragraphs detailing said figures, Crompton et al disclose when said annular releasing member is in said releasing position, said beveled portion presses against said teeth which are displaced towards 
In regards to claim 29, in Figures 14-26 and paragraphs detailing said figures, Crompton et al disclose said annular releasing member further comprises a flanged end opposing said beveled portion.
In regards to claim 32, in Figures 14-26 and paragraphs detailing said figures, Crompton et al disclose pressing of said flanged end presses said beveled portion against said teeth thereby releasing said teeth from said piping member.
In regards to claim 34, in Figures 14-26 and paragraphs detailing said figures, Crompton et al disclose said annular releasing member is actuatable in the absence of a tool.
In regards to claim 38, in Figures 14-26 and paragraphs detailing said figures, Crompton et al disclose said plumbing fitting is an end cap, a coupling fitting, a Y fitting, a T fitting, a TY fitting, an 45 elbow fitting or a 90 elbow fitting.
In regards to claim 43, in Figures 14-26 and paragraphs detailing said figures, Crompton et al disclose a spacer for preventing teeth of said locking from moving outwardly beyond a desired position.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080.  The examiner can normally be reached on Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M DUNWOODY/Primary Examiner, Art Unit 3679